Citation Nr: 0309215	
Decision Date: 05/19/03    Archive Date: 05/27/03

DOCKET NO.  98-15 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

The propriety of the initial 10 percent rating for the 
service-connected arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K.M. Weida, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to June 
1994.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 1998 rating decision by 
the Columbia, South Carolina RO, which granted service 
connection for arthritis of the left knee and assigned a 10 
percent evaluation.

This matter was before the Board in February 2002 and 
additional development was completed.


REMAND

The veteran contends that he entitled to an initial rating 
higher than the currently assigned 10 percent for the 
service-connected left knee disability.
 In this regard, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)) became law.  

This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminated the concept of a well-grounded claim 
and superseded the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom.  Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Although further delay is regrettable, the Board finds that 
additional development is warranted to ensure a fully 
informed decision regarding the veteran's claim pursuant to 
the VCAA.

As noted hereinabove, the Board attempted to undertake 
additional development of the veteran's claim in February 
2002 pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  However, that regulation has recently been 
invalidated by the United States Court of Appeals for the 
Federal Circuit (Federal Circuit).  Disabled American 
Veterans, et al. v. Principi, No. 02-7304, 02-7305, 02-7316 
(Fed. Cir. May 1, 2003).  

In light of this Federal Circuit decision, the Board also 
notes that case now must be remanded to the RO to provide the 
veteran with the notice required under 38 U.S.C.A. § 5103 and 
to inform him that the requested information and evidence 
must be received within one year of the date of the letter.  
Furthermore, any additional development that the RO deems 
necessary upon remand should also be obtained.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should issue another letter 
providing the veteran with the 
appropriate notice required under 38 
U.S.C.A. § 5103 and informing him that he 
can submit additional information and 
other evidence to support his claim and 
that any submitted evidence must be 
received within one year of the date of 
the letter.  

2.  Thereafter, the RO should 
readjudicate this claim.  If any benefit 
sought on appeal remains denied, the 
veteran and the veteran's representative, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



